office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil conex-138206-06 ----------------------- ------- ----------------------------- ------------------------- dear ---------------- i am responding to your e-mail message to ----------------------------- ---- wrote to us on your behalf and asked us to respond directly to your question about the percent additional first year depreciation deduction under sec_1400n of the internal_revenue_code the code the gulf_opportunity_zone act of goza amended the code to help people affected by hurricanes katrina rita and wilma sec_101 of the goza added sec_1400n of the code which generally allows a percent additional first year depreciation deduction for qualified gulf opportunity go_zone property on date we published notice_2006_67 2006_33_irb_248 to provide guidance under sec_1400n this notice provides that go_zone property is depreciable_property that meets all of the following requirements the property is described in sec_168 of the code and k - 1t b i of the income_tax regulations or the property is nonresidential_real_property or residential_rental_property and depreciated under sec_168 of the code the use of the property is substantially_all in the go_zone and in the active_conduct_of_a_trade_or_business by the taxpayer in the go_zone the original_use of the property commences with the taxpayer in the go_zone on or after date the taxpayer acquired the property by purchase on or after date but only if no written binding contract for the acquisition of the property was in effect before date the property is placed_in_service by the taxpayer on or before date date in the case of qualified nonresidential_real_property and residential_rental_property regarding the active_conduct requirement we generally consider a taxpayer to actively conduct a trade_or_business if the taxpayer meani ngfully participates in managing or operating the trade_or_business section dollar_figure of notice the term trade_or_business has the same meaning as in sec_162 of the code so property the taxpayer holds merely for the production_of_income does not qualify for the percent additional first year depreciation deduction for go_zone property we determine whether a taxpayer is using rental property in a trade_or_business after considering all the facts and circumstances similarly we determine whether a taxpayer is actively conducting a trade_or_business based on all facts and circumstances i am enclosing a copy of notice_2006_67 i hope this information is helpful if you have any questions please contact -------------------- identification_number ------------- at ----- ------------- sincerely charles b ramsey charles b ramsey branch chief branch passthroughs and special industries enclosure cc macro form rev department of the treasury - internal_revenue_service
